                                     .                                    .   ~w~              .
                                                                          I   ON~2.
                                                                                ._COURT
                                             .                            :     P"8f A. AA-~       C,
                          UNITED STATES.DISTRICT COURT    ·                    f~iatitCi'§;:;Jr., Cfei
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA                         ~°'I«!
                               SOUTHERN DMSION

                                     NO.]:   \g- (;f2.- l?fl- IFL( 2)
     INRE:                                             )     ORDER TO SEAL
                                                       )     INDICTMENT
                                                       )
     EIGHTEEN-COUNT                                    )
     INDICTMENT PRESENTED ON                           )
     AUGUST 28, 2019       .i                          )

            Upon: motion of the United States, it is hereby ORDERED that the Indictment

     in the above-captioned case, returned by the Federal Grand Jury on August 28, 2019;

     be sealed.
                                                             \.
            It is FURTHER ORDERED that the Clerk may temporarily unseal the

\    Indictment for the purposes of issuing arrest wa_rr~nts for the defendants and to

    . provide copies of the Indictment to the United States Attor~ey f).nd the United States

     Probation Office.

            It is FURTHER ORl;>ERED that the Clerk unse~l and publish the captioned·

     Indictment upon motion of the United States Attorney or upon the· expiration of

     thirty (30) days, whichever event occurs first.

            This the 2tr day of          ,.
                                         A-~        ,2019.


                                .\
                                                 RO(;,R~R.
                                                 UNITED STATES MAGISTRATE JUDGE
